Citation Nr: 0215484	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  00-12 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty from June 1987 to June 1995, as 
well as 10 years of prior active service.  

This appeal arose from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's low 
back disorder, degenerative disc disease at L5-S1, is 
causally related to service.


CONCLUSION OF LAW

Degenerative disc disease at  L5-S1 was incurred in service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2001), 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The Secretary is required to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by the Secretary.  See 38 
U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, No 01-997 (U.S. Vet. App. June 19, 2002).  Here, 
the veteran was specifically informed of the requirements on 
VA pursuant to the VCAA in the April 2002 supplemental 
statement of the case.  He was informed what evidence the RO 
relied upon to deny his claim.  It is noted that an earlier 
letter to the veteran, dated in November 2000, informed him 
that VA was going to develop evidence in the form of an 
examination, and that he would be informed where to report 
for that examination.  The VCAA also requires that the VA 
assist the veteran in development of the claim.  As to the 
duty to assist, in August 2002, the veteran was provided the 
opportunity to offer testimony at a videoconference hearing 
before the undersigned Board member.  The veteran was 
provided the aforementioned examination and additional 
pertinent records have been made a part of the record.  Since 
the communications and actions by the VA meet the standard 
set forth by the VCAA, the Board finds that no further 
development is needed. 

II.  Service Connection Claim

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Additionally, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2001).  If a condition noted 
during service is not shown to have been chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b).  

The veteran urges that his low back strain and pain is a 
manifestation of his degenerative disc disease at L5-S1, and 
that this disc disease was incurred during his 20 years of 
service.  He is contending that complaints of pain and 
symptoms, well documented in service, are the manifestations 
of the disc disease which was not diagnosed earlier due to a 
failure to conduct the appropriate diagnostic tests.  
Specifically, it is his contention that an MRI would have 
shown the same disc disease he has today.  One of his doctors 
is in agreement with this theory.  As set forth below, 
following a review of the entirety of the record, including 
and with particular weight given to the medical opinion of 
the veteran's internist, Glenn A. Kushner, M.D., the Board 
finds that the evidence is evenly balanced for and against 
the claim, and that service connection is in order.  

Service medical records show some complaints of low back pain 
and spasm over a number of years.  Findings showed lumbar 
strain.  It appears that no MRI was performed.  At his 
separation physical examination he reported a long history of 
low back pain.  

A report of VA examination dated in September 1999 shows the 
veteran complained of back pain radiating down into the legs.  
X-rays were performed.  The finding was degenerative disc 
disease at L5-S1 with facet arthritis on the left side

In a report dated in May 2000, Robert J. Wolf, M.D., 
indicated he reviewed the veteran's records with respect to 
his back condition.  Dr. Wolf observed that the recurrent 
episodes of back pain associated with lower leg and groin 
symptoms suggested possible radicular involvement.  Dr. Wolf 
pointed out that X-rays were not sufficient in evaluating his 
back.  Dr. Wolf also pointed out that recurrent injury to the 
back, such as lumbar strains, could contribute to 
degenerative disc disease.  

The veteran was afforded an additional VA examination in 
December 2000.  At that time, the examiner reported that he 
thoroughly reviewed the veteran's records.  The veteran 
reported he was currently working directing air traffic at a 
local air field.  He reported his back pain was constant.  He 
was on anti-inflammatory drugs from his family doctor.  He 
took these twice daily.  The veteran reported recurrent 
radiating pain into the groin and down the medial side of the 
knees, considered by the examiner to be not typical of 
radiculopathy.  The examiner noted diffuse tenderness in the 
lumbar spine.  He complained of pain which the examiner found 
to be indicative of a psychogenic musculoskeletal problem.  
The diagnosis was recurrent episodes of low back pain more 
likely than not related to complaints and symptoms noted on 
active duty.  However, the examiner could cite no objective 
findings to substantiate a diagnosis relating to the lumbar 
spine and hips.  Marked psychogenic overlay was noted.  The 
examiner felt the disc problem was likely age-related.

In a statement dated in June 2002, Glenn A. Kushner, M.D., 
Internal Medicine, opined that there was no doubt that the 
veteran's low back condition was service related.  Dr. 
Kushner noted a chronological history of pain and symptoms 
which could reasonably be related to the diagnosis of 
degenerative disc disease at L5-S1.  The doctor pointed out 
his belief that if an MRI had been done earlier, such as at 
separation from service, the disc disease would have been 
shown.  Dr. Kushner's opinion referred to a timeline of 
supporting complaints and findings in the evidence.  

The veteran testified at his video conference hearing that he 
believes his symptoms in service are the same as the ones he 
now experiences.  These symptoms have been present since 
service. 

Thus, the Board is left with somewhat conflicting opinions as 
to whether the veteran's constellation of symptoms relating 
to his low back are in fact related to his degenerative disc 
disease at L5-S1 and whether these were related to his 
service.  The Board notes that, as observed by the VA doctor 
in 2000, the symptoms in service and currently present were 
likely related.  Further, Dr. Wolf has observed that repeated 
lumbar strain could contribute to degenerative disc disease.  
Additionally, degenerative disc disease was diagnosed by the 
VA examiner in 1999.  While the VA examiner in 2000 failed to 
find objective manifestations, and in fact found that the 
current degenerative disc disease was related to age, the 
other examiners represent an opposing view.  The combination 
of Dr. Wolf's assertion that the disc disease could be 
etiologically related to recurrent strain with the VA 
examiner's diagnosis of degenerative disc disease in 1999, 
constitute credible evidence to suggest a relationship 
between the current symptoms, linked to degenerative disc 
disease, and the problems in service.  These are in 
opposition the assessment of the VA examiner in 2000.  

Finally, the opinion of Dr. Kushner supports the veteran's 
claim.  It is thorough and it is well supported by citation 
to the veteran's lengthy service record.  Dr. Kushner points 
out where in the record the veteran's complaints relate to 
radiating pain and the types of things associated with disc 
disease.  This opinion is opposed to the VA examiner's 2000 
opinion showing no current diagnosis.  Dr. Kushner opines 
that the disc disease is in fact the diagnosis related to 
service. 

Although there is evidence against the claim, the Board notes 
that the opinion of Dr. Kushner was thorough and based on a 
review of the entirety of the record as well as on an 
examination of the veteran.  It is well-supported.  It 
reflects a review of this veteran's 20 year naval career.  
Ultimately, it is for these reasons that Dr. Kushner's 
opinion is accorded greater probative weight.  The Board may 
adopt a particular medical expert's opinion for its reasons 
and bases where the expert has fairly considered the material 
evidence of record.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Thus, Dr. Kushner's opinion is, for the reasons 
stated, adopted by the Board.

Overall, the Board concludes that the evidence is evenly 
balanced for and against the veteran's claim of service 
connection for a low back disorder, with a diagnosis of 
degenerative disc disease at L5-S1.  Therefore, his claim for 
that benefit is granted.  In reaching this determination, the 
Board acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is for application in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for degenerative disc disease at L5-S1 is 
granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

